Per Curiam
Certiorari was granted to review the district court’s judgment which set aside the conviction of the respondent, Sharon Linn Linn, because of the insufficiency of the evidence.
The respondent was charged with driving under the influence of intoxicating liquor. Section 42-4-1202(1)(a), C.R.S. 1973. A jury of six in the county court heard the evidence and, after being properly instructed, found the respondent guilty of the lesser included offense of driving while ability was impaired. Section 42-4-1202(1)(b), C.R.S. 1973. An appeal was thereafter taken to the district court where the record was reviewed and a dismissal was entered because of insufficient evidence to sustain a conviction for either driving under the influence or driving while ability was impaired.
Where there is competent, material, and relevant evidence to support a verdict, neither the trial court nor the appellate court should disturb the verdict. St. Louis v. People, 120. Colo. 345, 209 P.2d 538 (1949). The substantial evidence test was announced as the law of Colorado in People v. Bennett, 183 Colo. 125, 515 P.2d 466 (1973). In this case, there was substantial evidence to support the jury’s verdict when viewed in the light most favorable to the prosecution.
Accordingly, the judgment of dismissal is reversed, and the case is remanded to the district court with directions to reinstate the judgment and sentence imposed by the trial court.